


























August 23, 2010










Defense Technology Corporation

1324 Seven Springs Blvd., Suite 234

New Port Richey, FL  34655




Attention:  

John E. Simpson, President




Re:

Letter of Intent for the exchange of shares of Oak Ridge Micro-Energy, Inc., a
Colorado corporation, (“OKME” or the “Company”), for all of the issued and
outstanding shares of Defense Technology Corporation (“DTC”), a Nevada
Corporation.




Dear Mr. Simpson:




This Letter of Intent will confirm the following general terms upon which the
Boards of Directors of OKME and DTC will adopt an Agreement and Plan of Merger
or a Reorganization Agreement (respectively, the “Plan of Merger” or the “Plan
or Reorganization” and the “Exchange”), whereby OKME will exchange shares of its
$0.001 par value common voting stock for all of the issued and outstanding
shares of DTC.  It is presently contemplated that if the Exchange is
accomplished by a Plan of Merger, it will be done by the formation and merger of
a wholly-owned subsidiary of OKME with and into DTC, with DTC being the
surviving corporation and the common shareholders of DTC being issued shares of
common stock of OKME under the Merger and whereby DTC will become a wholly-owned
subsidiary of OKME on the closing of the Plan of Merger; and that if the
Exchange is accomplished by a Plan or Reorganization, it will be in a stock for
stock exchange.  The Boards of Directors of OKME and DTC may otherwise agree on
another form by which the Exchange may be accomplished, with the closing of any
such exchange to be conditioned upon such conditions as the parties may agree
(the “Closing”).  




We propose that a definitive agreement approved by our respective Boards of
Directors be negotiated and executed which will set forth in detail our intent,
upon the following general terms and conditions.








--------------------------------------------------------------------------------

Page 2

August 23, 2010



 

                 A.           The Exchange.

(i)

Subject to paragraph A(iii), OKME will exchange 10,000,000 shares of its $0.001
par value common stock that comprise “restricted securities” as defined in Rule
144 of the Securities and Exchange Commission for all of the outstanding
securities of all classes of DTC, resulting in there being approximately
14,490,402 post-Exchange outstanding shares, more or less, depending upon
rounding up of shares to the nearest whole share from the effects of the reverse
split outlined in paragraph A(iii).




(ii)

DTC shall have: (a) raised not less than the net sum of $800,000 in equity
capital to funds its initial installation of 400 “Offender Alert Passive Scan” ™
doors as a condition of the Closing; (b) all agreements in place satisfactory to
OKME to finalize exclusive licensing for “DTC Advantage” ™ and related products;
and (c) an executed investment banking agreement with a firm satisfactory to
OKME.




(iii)

OKME shall have: (a) effected a one for 16.5 reverse split of its outstanding
common stock as a condition of the Closings; and (b) assigned all of its
thin-film battery technology and related technology and all other assets,
including cash assets, to its wholly-owned Nevada subsidiary, the shares of
which shall then be spun off to OKME shareholders, prorata, excluding any
shareholders who received shares of OKME in the Exchange.  The record date for
the spin off will coincide with the Closing to the extent reasonably possible,
based upon applicable review of the Securities and Exchange Commission, the
Financial Industry Regulatory and the Cusip Bureau.




(iv)

The Exchange is intended to be a tax-free reorganization under the U.S. Internal
Revenue Code.




B.

Definitive Agreement.

The definitive agreement shall include, contain or provide:

(i)

Representations and Warranties.  Customary and usual representations and
warranties by the parties.

(ii)

Opinions of Counsel.  For the delivery at Closing of favorable opinions of
counsel for the corporate parties with respect to customary and usual matters of
law covered under similar plans and parties.

(iii)

Financial and Other Information.

(a)

The examination and inspection of the books and records of each of the parties
prior to Closing; the delivery no later than at Closing of customary





--------------------------------------------------------------------------------

Page 3

August 23, 2010







schedules listing each party’s material contracts; real and personal properties;
pending, threatened and contemplated legal proceedings; employees; assets and
liabilities, including contingencies and commitments; and other information
reasonably requested;




(b)

Each of the parties to provide annual audited financial statements and interim
un-audited financial statements consisting of a balance sheet and a related
statement of income for the period then ended which fairly present the financial
condition of each as of their respective dates and for the periods involved, and
such audited statements shall be prepared in accordance with generally accepted
accounting principles of the United States consistently applied, on Closing, for
such period or periods as shall be set forth in the definitive agreement; and




(iv)

Expenses.  In the event of the termination of the this Letter of Intent, each
party shall bear and pay its own costs and expenses and shall indemnify and hold
the other party harmless therefrom.  Following execution and delivery of the
definitive agreement, the definitive agreement will control the rights of the
parties in this respect.  

(v)

Conduct of Business of OKME and DTC Pending Closing.  Except as discussed in
paragraph A(ii) above and until consummation or termination of the Exchange,
OKME and DTC will conduct business only in the ordinary course and none of the
assets of OKME or DTC shall be sold or disposed of except in the ordinary course
of business or with the written consent of the other party.

(vi)

A Current Report on Form 8-K12G reflecting consolidated, combined financial
statements of OKME and DTC will be jointly prepared by the parties prior to
Closing and filed with the Securities and Exchange Commission in conjunction
with the Closing of the Exchange. Each party will bear its own costs and expense
for all required audited and reviewed financial statements to be included
therein.

(vii)

Other.  




(a)

OKME and DTC shall have received all permits, authorizations, regulatory
approvals and third party consents necessary for the consummation of the Closing
of the Exchange, and all applicable legal requirements shall have been
satisfied.




(b)

The definitive agreement shall be executed as soon as practicable, and OKME
shall instruct its legal counsel to prepare all necessary documentation to
complete the Exchange upon the execution of this Letter of Intent, once DTC has
provided OKME satisfactory evidence of it satisfaction of the conditions of
paragraph A(ii) above.  Unless extended by the mutual written consent of the





--------------------------------------------------------------------------------

Page 4

August 23, 2010







parties, this Letter of Intent will remain effective for a period of 45 days
from the latest signature date hereof, unless terminated earlier by either
party.  




(c)

The Boards of Directors of OKME and DTC shall have approved the definitive
agreement.




(d)

Included in the definitive agreement between OKME and DTC shall be a no reverse
split clause that guarantees replacement of the shares of common stock that are
still owned at the time of any such reverse split by pre-Exchange OKME
shareholders in the event that the reorganized OKME completes a reverse split
that affects its outstanding common stock within 18 months of Closing.




(e)

All notices or other information deemed required or necessary to be given to any
of the parties shall be given at the following addresses.




Oak Ridge Micro-Energy, Inc.

3046 E. Brighton Place

Salt Lake City, Utah  84121




With a copy to:

Leonard W. Burningham, Esq.

455 East 500 South, Suite 205

Salt Lake City, Utah 84111




Defense Technology Corporation

1324 Seven Springs Blvd., Suite 234

New Port Richey, FL  34655




(f)

No finder’s fee or similar payment with respect to the Exchange shall be paid by
either party, unless disclosed in the definitive agreement.




(g)

The definitive agreement shall contain customary and usual indemnification and
hold harmless provisions.




(h)

The transactions which are contemplated herein, to the extent permitted, shall
be governed by and construed in accordance with the laws of the State of the
Utah.




(i)

Each party and its agents, attorneys and representatives shall have full and
free access to the properties, books and records of the other party (the
confidentiality of which the investigating party agrees to retain) for purposes
of conducting investigations of the other party, provided that OKME and DTC may
require all such persons to execute and deliver appropriate Non-Disclosure
Agreements as such parties may provide as a condition of such access.





--------------------------------------------------------------------------------

Page 5

August 23, 2010










(j)

The substance of any public announcement with respect to the exchange, other
than notices required by law, shall be approved in advance by all parties or
their duly authorized representatives.




Except as provided in paragraphs A(ii), B(iv) and B(vii)(k), this letter merely
evidences the intention of the parties hereto and is not intended by any party
to be legally binding.  The proposed agreement contemplated herein may be
terminated in writing only by any of the parties at any time prior to the
execution of the definitive agreement, regardless of paragraph B(vii)(b) above,
which definitive agreement shall be controlling thereafter.  




C.

Counterparts.  This Letter of Intent may be executed in any number of
counterparts and each such counterpart shall be deemed to be an original
instrument, but all of such counterparts together shall constitute but one
agreement.




D.

Confidentiality.  By its execution hereof, OKME acknowledges to and agrees with
DTC that in the exercise of the several rights granted to it pursuant to this
Letter of Intent, OKME, and/or its agents and affiliates, may become familiar
with or aware of certain Confidential Information (as such term is hereinafter
defined) disclosed by DTC or one or more of its officers, directors, employees,
shareholders, partners, agents or representatives (each of such relationships
being defined herein as an “Affiliate”).   Accordingly, OKME hereby agrees that
any and all Confidential Information disclosed or furnished to it or to any of
its Affiliates, by DTC or any of its Affiliates, is and shall remain proprietary
to DTC.  Neither OKME, nor any Affiliate of OKME, shall have any rights to
distribute or divulge any of such Confidential Information to any third party
without DTC’s prior consent, or to use any of such Confidential Information in
any way detrimental to DTC or any of its Affiliates, or in any way which would
otherwise destroy, injure or impair any of DTC’s or its Affiliates’ rights in or
in respect of any such Confidential Information including, without limitation,
by using any of such Confidential information to solicit away from DTC any of
its employees, contractors, customers or vendors or other business
relationships, or to establish or assist any person or entity which is or will
be, directly or indirectly, in competition with DTC.  For purposes of this
Agreement, the term “Confidential Information” shall mean any and all
proprietary information belonging to DTC, whether tangible or intangible,
written or oral, including, without limitation, any intellectual property
rights, books and records, computer software and files, lists of (or proprietary
information concerning) its customers, suppliers, vendors and other business
relationships, and any other item which may properly be classified as a
protected trade secret.  OKME expressly agrees and understands that its
agreement to abide by the provisions of this Section D constitute a material
part of the consideration inducing DTC to enter into this Memorandum and
consider the transactions contemplated herein, and that any violation of such
provisions could create immediate and irreparable harm to DTC.  In the event of
any breach of this Section D, the parties hereby agree that, in addition to
whatever other remedies may be available to DTC, it shall be entitled to seek
injunctive and other equitable relief, and DTC hereby waives any bonding or
other requirement as a precursor thereto.








--------------------------------------------------------------------------------

Page 6

August 23, 2010







DTC understands that the thin-film battery technology of OKME and any rights,
data, information or otherwise related thereto is strictly confidential to OKME,
and will not be disclosed to DTC in any manner in connection with the Exchange
as it is contemplated that the current Nevada subsidiary of OKME, Oak Ridge
Micro-Energy, Inc. (“Oak Ridge Nevada”), will own all such rights and all
remaining cash assets of OKME at the Closing, with the common stock of Oak Ridge
Nevada to be the subject of a spin off to the shareholders of OKME, excluding
all persons who receive shares of OKME in the Exchange.




If the foregoing correctly sets forth the substance of the understanding of the
parties, please execute this Letter of Intent in duplicate, retain one copy for
your records, and return one to Leonard W. Burningham, Esq. at his address,
which is Suite 205 Hermes Building, 455 East 500 South, Salt Lake City, Utah
84111; you may send one signed copy by facsimile transmission to 801-355-7126.




Very truly yours,







/s/Mark Meriwether

Mark Meriwether

Accepted this 23rd day of August, 2010.

Oak Ridge Micro-Energy, Inc.,

a Colorado corporation










Defense Technology Corporation,

a Nevada Corporation










/s/John E. Simpson

John E. Simpson

President

Accepted this 23rd day of August, 2010.






